Title: To John Adams from John Quincy Adams, 12 October 1816
From: Adams, John Quincy
To: Adams, John


				
					N. 52.My dear Sir.
					Little–Boston 12. October 1816.
				
				I am still not only to answer, but to acknowledge the receipt of your kind Letters of 3. 10. 18. 24. and 26. July; and 4. August—all of which I had the pleasure of receiving at once by Messrs Thacher and Bigelow, who came fellow Passengers in the same vessel Mr Bigelow has been out here and dined with us—His father, the Speaker, was one year before me, at the University, where I had a pleasant, though short acquaintance with him—He was then as sociable, as you find him now, and an excellent Scholar—I remember his telling me then that his Mother had been one of your pupils at Worcester—Since he left College, I have scarcely seen him but have ever heard of him as an estimable man, in every thing but his Hartford Convention Politics. He was John Lowell’s Chum at College; and you who know so well how to combine Causes and Effects, may trace to that source the channel both of his political advancement, and his political errors.  He is one of those well meaning, and sensible men, who followed the ignis fatuus of Juntoism, till they and their Country were sinking in the bottomless quagmire of disunion. Mr Thacher’s state of health did not permit him to come out with Mr Bigelow—He was here yesterday; but I was unfortunately, in London, and did not see him—I shall call at his lodgings if possible the next time I go to Town. His physician here has recommended to him a voyage to the Cape of Good Hope—From what I hear of his complaint, it can scarcely be expected ever to admit of his resuming the exercise of his profession.Next week I hope to reply, more at length to the several affectionate admonitions, and good Counsels in your Letters—George has returned from his tour to Cambridge, which also proved a Norfolk shooting party—He is to send you or his Grandmother a copy of his Journal. His health is now tolerable; but unsteady—the rest of us are well.  your ever affectionate Son.
				
					A.
				
				
			